DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to applicant’s filing dated 07/13/2021.
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should changes  and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Mr. Douglas Duff (Reg No. 68,535) on 12 October 2021.
	The application has been amended as follows:

13. (Currently amended) A carrier adjustment assembly for coupling to a frame of an implement, the assembly comprising:
a laterally adjustable carrier configured to be coupled to an opener and a first outlet providing at least one nutrient and having a plurality of adjustment positions such that lateral adjustment of the carrier parallel to a lateral axis results in a lateral adjustment of the first outlet parallel to the lateral axis and an adjustment of a lateral separation parallel to the lateral axis between a seed row provided by a second outlet and a nutrient row provided by the first outlet; and 
a plurality of lateral spacers positioned adjacent to the carrier to laterally adjust the carrier and provide [[a]] the plurality of adjustment positions, the carrier adjustment assembly facilitating lateral adjustment of the carrier by removal of at least one captively held lateral spacer that sets the lateral adjustment of the carrier, [[a] ]the lateral adjustment of the first outlet, and [[an]] the adjustment of [[a]] the lateral separation between [[a]] the seed row provided by [[a]] the second outlet and [[a]] the nutrient row provided by the first outlet.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record is Dean et al., US 20090079624 A1.
	Dean discloses an implement system having a lateral axis extending perpendicular to an implement longitudinal axis, the implement system comprising: 
	a first outlet configured to provide at least one nutrient (See at least ¶56 and FIG.9); 
	a second outlet configured to provide seed, wherein the first outlet and the second outlet are laterally separated during simultaneous provision of seed and nutrients (See at least ¶60 and FIGS.13-16); 
	an opener configured to open soil (See at least ¶48 and FIG.13); 
	a frame member configured to support the opener and the first outlet (See at least ¶52 and FIG.9 and 11-13).

	(Claim 1) ”a laterally adjustable carrier coupled to the opener and the first outlet and having a plurality of adjustment positions such that lateral adjustment of the carrier parallel to the lateral axis results in a lateral adjustment of the first outlet parallel to the lateral axis and an adjustment of a lateral separation parallel to the lateral axis between a seed row provided by the second outlet and a nutrient row provided by the first outlet.”
	(Claim 13) “a laterally adjustable carrier configured to be coupled to an opener and a first outlet providing at least one nutrient and having a plurality of adjustment positions such that lateral adjustment of the carrier parallel to a lateral axis results in a lateral adjustment of the first outlet parallel to the lateral axis and an adjustment of a lateral separation parallel to the lateral axis between a seed row provided by a second outlet and a nutrient row provided by the first outlet.”
	In combination with the remaining elements and features of the claimed invention. It is for those reasons that the applicant’s invention defines over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662